 THE WOLFE METAL PRODUCTS CORPORATION659in such conduct in connection with this contract, and contends that the absence ofsuch a phrase may raise the implication that its existing contract would be no de-fenseto such conduct.Counsel for the Charging Parties object to the addition of such a phrase to thecease-and-desist provision of any recommended order.They contend that this con-tractwould not be a valid defense to any conduct by Local 976-4 proscribed bySection 8 (b) (4) (D) even with respect to Bush and its employees, and that thiscontract is no more valid than the one mentioned by Judge Medina in his decision 3grantingthe General Counsel's petition for aninjunctionin this dispute.They fur-ther argue that the addition of such a phrase would raise the implication that thiscontract permits Local 976-4 to engage in such conduct.The General Counsel also contends that this contract would not render lawfulany conduct proscribed by Section 8 (b) (4) (D), engaged in by Respondent Local976-4 with respect to Bush and its employees.However, he takes the position thatthe validity of this contract as a defense to such conduct is not being litigated or de-termined in this proceeding and that he does not wish at this time to foreclose Local976-4 fromassertingin the future whatever lawful rights it may have inconnectionwith this contractto engagein conduct deemed permissible under the Act.Hetherefore has no objection to the addition of some language in the recommendedorder which would preserve whatever lawful rights Local 976-4 may have in con-nection with this contract, without at this time determining what those rights, if any,may be.I agree with the General Counsel that on the record before me no definitive de-termination can be,nor need be, made of the validity of this contract, the nature andscope of the work tasks covered by it, nor of the type of conduct in which Local976-4 may lawfully engage under the Act in connection with this contract.Ac-cordingly, I make no such determinations with respect to the contractin question.It is true, however, as the Board has held,4 that under certain circumstances a unionmay strike for the assignment of work tasks covered by contract in order to protectits contract, without thereby violating Section 8 (b) (4) (D) of the Act.As the solepurpose of a cease-and-desist order is to enjoin conduct violative of Section 8 (b) (4)(D) of the Act, the Board has refused to delete from the cease-and-desist provisionof a Trial Examiner's recommended order the language "exceptinsofar asany suchaction is permitted under Section 8 (b) (4) (D) of the Act." 5Under all the cir-cumstances, I believe that it will effectuate the policies of the Actto assure allparties that the cease-and-desist provision is without prejudice to the exercise by Re-spondent Local 976-4 of whatever lawful rights it may have under the Act in con-nection with its existing contract with Bush Terminal Company.Forthis reason, Iwill add the following phrase to the cease-and-desist provision of my recommendedorder: "except insofar as any such action by Local 976-4 is permitted under Section8 (b) (4) (D) of the Actin connectionwith its contract with Bush Terminal Com-pany, dated February 11, 1957."[Recommendations omitted from publication.]8242 F. 2d 808 (C. A. 2).a Radio & Television Broadcast Engineers Union, etc.,114 NLRB 1354;National Associa-tionof Broadcast Engineers, etc.,105 NLRB 355, 21st Annual Report of the NationalLabor Relations Board, p. 215United Associationof Journeymen, etc. (Frank W. Hake),112 NLRB 1097, 1102.The Wolfe Metal Products CorporationandInternational As-sociation of Machinists,District Lodge 116, Local Lodge 1756,AFL-CIO,Petitioner.Case No. 6-RC-1969.December 5, 1957DECISION AND ORDERUpon a petition duly filedunder Section 9 (c) of the NationalRelationsAct, a hearing and a reopenedhearing i were held before1 By Board order of September 12, 1957, the proceeding was remanded to theRegionalDirector to obtain further evidence on points deemed material by the Board.119 NLRB No. 95. 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDElmer E. Hope and W. G. Stuart Sherman, hearing officers.Thehearing officers' rulings made at the hearings are free from prejudicialerror and are hereby affirmed .2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Employer contends that the petition should be dismissedbecause the Petitioner's showing of interest was obtained almost en-tirely by the efforts of supervisors.The Petitioner contends that theindividuals involved are not supervisors, and that in any event ithas a sufficient showing of interest even if the cards of the allegedsupervisors are excluded.The three individuals involved are Kozak, Hornyak, and Keefer.As to the first two of these, we think it is clear that they are super-visors within the meaning of the Act? The matter is not clear as toReefer but, in the view we take of the case, it is not necessary to deter-mine his status.The record indicates that the Petitioner's organizational activitiestook place during a fairly short period.Employee Wagner first con-tacted the Petitioner and arranged a meeting on June 23, 1957, atwhich its representatives appeared.About 10 of the Employer'semployees attended; 4 the meeting was addressed principally byWagner and a union representative. In the course of the meetingHornyak espoused the Petitioner's cause vigorously.The generaltenor of his remarks was that the Employer would not treat the em-ployees fairly, that their seniority would do them no good, that theironly hope was to join the Petitioner, and that if they did not do thissoon they might not have another chance because they might be fired.These remarks were made just before authorization cards were handedround. In addition to this activities at the meeting, Hornyak hadspoken to employees in the plant several days before, and shortlyafterward he visited the homes of three employees to persuade themto sign.The Petitioner's showing was 12 cards.Ten cards were signedat the meeting, including the cards of Kozak and Hornyak, and pos-2 The Employer'smotion to dismiss the petition was referred to the Board.For thereasons set forth in paragraph3, infra,the motion is granted.3Both these individuals are in charge of the automatic screw department,which operateson a two-shift basis.They can effectively recommend hiring, discharge, and transfer, andhave done so.4 The Employer's total complement at this time was 17, including Kozak, Hornyak,and Keefer. LLOYD A. FRY ROOFING COMPANY661sibly that of Keefer. It would therefore appear that if the cards inwhich Hornyak's solicitation is involved are eliminated, the Peti-tioner's showing is not adequate.The Board has held that suchsolicitation by supervisors does, in fact, impair a petitioner's show-ing.5As the Petitioner's showing is, under these circumstances, inade-quate, we shall dismiss the petition.[The Board dismissed the petition.]6 See, for example,Desilu Productions, Inc.,106 NLRB 179.Lloyd A. Fry Roofing CompanyandInternational Longshore-men's andWarehousemen's Union (Ind.), Petitioner.Case No.20-RC-3307.December 5, 1957SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election issued by theBoard on August 2, 1957,1 an election by secret ballot was conductedon August 26, 1957, under the direction and supervision of theRegional Director for the Twentieth Region of the National LaborRelations Board among the employees in the unit found appropriateby the Board. The parties were furnished a tally of ballots whichshows that of approximately 26 eligible voters, 20 cast ballots forthe Petitioner, and 4 cast ballots against the Petitioner.Thereafter, the Employer filed timely objections to conduct affectingthe results of the election. In accordance with the Rules and Regula-tions of the Board, the Regional Director caused an investigation ofthe objections to be made and, on October 16, 1957, issued and servedon the parties his report on objections, in which he found that theobjections are without merit and recommended that they be over-ruled and that the Petitioner be certified as the exclusive bargainingrepresentative in the unit found appropriate by the Board.TheEmployer filed timely exceptions to the Regional Director's reportas it relates to the Employer's second objection and requested ahearing on that objection.Pursuant to Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Mem-bers Rodgers, Bean, and Jenkins].The Employer's second objection stated that the Petitioner hadpromised, and misrepresented, to the employees of the Employer thatin the event they were organized by the Petitioner, and there shouldbe a subsequent strike, the Petitioner would supply waterfront work'Not reported in printed volumes of Board Decisions and Orders.119 NLRB No. 94.